Judgment, Supreme Court, New York County (Michael Obús, J.), rendered November 1, 1994, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him, as a per-' sistent violent felony offender, to concurrent terms of 12 years to life and 8 years to life, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Questions of credibility *488were properly presented to the jury, and we see no reason to disturb its findings (see, People v Gaimari, 176 NY 84, 94).
We perceive no abuse of sentencing discretion. Concur— Murphy, P. J., Milonas, Wallach, Rubin and Mazzarelli, JJ.